Appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board, which reversed a decision of a referee sustaining the initial determination of the commissioner disqualifying claimant from unemployment insurance benefits. The board found that the rate of wages for employment offered to claimant was less than the rate prevailing for similar work in the locality. There is no substantial evidence in the record to sustain the finding. Decision of the board reversed and the decision of the unemployment insurance referee reinstated, without costs. All concur.